Exhibit 4.1(i) SUPPLEMENTAL INDENTURE Dated as of July 15, 2010 to INDENTURE Dated as of January29, 2004 among VAIL RESORTS, INC., as Issuer, the Guarantors named therein, as Guarantors, and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee 63/4% Senior Subordinated Notes due 2014 SUPPLEMENTAL INDENTURE, dated as of July 15, 2010, among Vail Resorts, Inc., a Delaware corporation (the “Issuer”), the Guarantors named on the signature pages hereto (the “Guarantors”), the Additional Guarantors named on the signature pages hereto (collectively the “Additional Guarantors”), and The Bank of New York Mellon Trust Company, N.A., as successor trustee to The Bank of New York, as Trustee (the “Trustee”). WHEREAS, the Issuer and the Guarantors have heretofore executed and delivered to the Trustee an Indenture dated as of January29, 2004 (the “Indenture”) providing for the issuance of $390,000,000 aggregate principal amount of 63/4% Senior Subordinated Notes due 2014 of the Company (the “Notes”); and WHEREAS, subsequent to the execution of the Indenture and the issuance of $390,000,000 aggregate principal amount of the Notes, the Additional Guarantors have become guarantors under the Credit Agreement; and WHEREAS, pursuant to and as contemplated by Sections 4.18 and 9.01 of the Indenture, the parties hereto desire to execute and deliver this Supplemental Indenture for the purpose of providing for the Additional Guarantors to expressly assume all the obligations of a Guarantor under the Notes and the Indenture; NOW, THEREFORE, in consideration of the above premises, each party agrees, for the benefit of the other and for the equal and ratable benefit of the Holders of the Notes, as follows: I. ASSUMPTION OF GUARANTEES The Additional Guarantors, as provided by Section 4.18 of the Indenture, jointly and severally, hereby unconditionally expressly assume all of the obligations of a Guarantor under the Notes and the Indenture to the fullest as set forth in Article 12 of the Indenture; and each Additional Guarantor may expressly exercise every right and power of a Guarantor under the Indenture with the same effect as if it had been named a Guarantor therein. II. MISCELLANEOUS PROVISIONS A.Terms Defined. For all purposes of this Supplemental Indenture, except as otherwise defined or unless the context otherwise requires, terms used in capitalized form in this Supplemental Indenture and defined in the Indenture have the meanings specified in the Indenture. B.Indenture. Except as amended hereby, the Indenture and the Notes are in all respects ratified and confirmed and all the terms shall remain in full force and effect. C.Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE AND PERFORMED ENTIRELY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS. D.Successors. All agreements of the Company, the Guarantors and the Additional Guarantors in this Supplemental Indenture, the Notes and the Guarantees shall bind their respective successors.All agreements of the Trustee in this Supplemental Indenture shall bind its successors. E.Duplicate Originals. The parties may sign any number of copies of this Supplemental Indenture.Each signed copy shall be an original, but all of them together shall represent the same agreement. F.Trustee Disclaimer. The Trustee is not responsible for the validity or sufficiency of this Supplemental Indenture. SIGNATURES IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture to be duly executed, all as of the date first written above. ISSUER: VAIL RESORTS, INC. By:/s/ Jeffrey W. Jones Name: Jeffrey W. Jones Title: Senior Executive Vice President and Chief Financial Officer GUARANTORS: Arrabelle at Vail Square, LLC Beaver Creek Associates, Inc. Beaver Creek Consultants, Inc. Beaver Creek Food Services, Inc. Breckenridge Resort Properties, Inc. Bryce Canyon Lodge Company Colter Bay Corporation Colter Bay Convenience Store, LLC Colter Bay General Store, LLC Colter Bay Café Court, LLC Colter Bay Marina, LLC Crystal Peak Lodge of Breckenridge, Inc. Delivery Acquisition, Inc. Gillett Broadcasting, Inc. Grand Teton Lodge Company Heavenly Valley, Limited Partnership Jackson Hole Golf and Tennis Club, Inc. Jackson Hole Golf & Tennis Club Snack Shack, LLC Jackson Lake Lodge Corporation Jenny Lake Lodge, Inc. Jenny Lake Store, LLC JHL&S LLC Keystone Conference Services, Inc. Keystone Development Sales, Inc. Keystone Food and Beverage Company Keystone Resort Property Management Company Lodge Properties, Inc. Lodge Realty, Inc. Mesa Verde Lodge Company National Park Hospitality Company One Ski Hill Place, LLC Property Management Acquisition Corp., Inc. RCR Vail, LLC Rockresorts Arrabelle, LLC Rockresorts Cheeca, LLC Rockresorts Cordillera Lodge Company, LLC Rockresorts DR, LLC Rockresorts Equinox, Inc. Rockresorts Hotel Jerome, LLC Rockresorts International, LLC Rockresorts LLC Rockresorts LaPosada, LLC Rockresorts Rosario, LLC Rockresorts (St. Lucia) Inc. Rockresorts Ski Tip, LLC Rockresorts Tempo, LLC Rockresorts Third Turtle, Ltd. Rockresorts Wyoming, LLC SOHO Development, LLC SSI Venture LLC SSV Holdings, Inc. Stampede Canteen, LLC Teton Hospitality Services, Inc. The Chalets at the Lodge at Vail, LLC The Vail Corporation The Village at Breckenridge Acquisition Corp., Inc. Vail Associates Holdings, Ltd. Vail Associates Investments, Inc. Vail Associates Real Estate, Inc. Vail Food Services, Inc. Vail Holdings, Inc. Vail Hotel Management Company, LLC Vail Resorts Development Company Vail Resorts Lodging Company Vail Summit Resorts, Inc. Vail Trademarks, Inc. Vail/Arrowhead, Inc. Vail/Beaver Creek Resort Properties, Inc. VAMHC, Inc. Vail RR, Inc. VA Rancho Mirage I, Inc. VA Rancho Mirage II, Inc. VA Rancho Mirage Resort, L.P. VR Heavenly I, Inc. VR Heavenly II, Inc. VR Holdings, Inc. Zion Lodge Company Each by its authorized officer or signatory: By: /s/ Jeffrey W. Jones Name:Jeffrey W. Jones Title:Senior Executive Vice President and Chief Financial Officer of each Guarantor listed above ADDITIONAL GUARANTORS: ALL MEDIA HOLDINGS, INC., a Colorado corporation ALL MEDIA ASSOICATES, INC., a California corporation By:/s/ Jeffrey W. Jones Name:Jeffrey W. Jones Title: Senior Executive Vice President and Chief Financial Officer TRUSTEE: THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee By: /s/ Alex Briffett Name:John A. (Alex) Briffett Title:Senior Associate
